PER CURIAM.
Appellant was indicted for murder in the first degree; with the advice of counsel, he withdrew a not guilty plea and entered a plea of guilty to the offense of murder in the second degree; he was sentenced to a term of imprisonment for twenty years and now seeks review of the judgment of conviction and sentence.
The judgment and sentence of which appellant seeks review was rendered by the court on April 24, 1970. The notice of appeal filed by appellant in proper person was filed in the office of the Clerk of the Circuit Court of Volusia County on May 27, 1970, more than thirty days from the rendition of the judgment. The appeal not being timely filed within the thirty days limited by law, this court does not have jurisdiction of the appeal and has no alternative but to dismiss it sua sponte.
For the purpose of determining whether appellant has a right to appellate review of his judgment of conviction and sentence by writ of habeas corpus under the doctrine set forth in Hollingshead v. Wainwright,1 we have reviewed the briefs filed by counsel for the parties as well as examined the record on appeal. We have determined that no basis for relief by way of habeas corpus exists in this case, but even if it did, the relief sought by appellant would be denied under the authority of Miller v. State2 and Hagans v. State.3
The appeal herein be and it is hereby dismissed.
CARROLL, DONALD K., Acting C. J., and WIGGINTON and RAWLS, JJ., concur.

. Hollingshead v. Wainwright (Fla.1967) 194 So.2d 577.


. Miller v. State (Fla.App.1969) 217 So.2d 903.


. Hagans v. State (Fla.App.1968) 212 So.2d 79.